Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, 15 recite amended subject matter comprising at least one playback device having one or more playback sensitivity characteristics. The instant sensitivity characteristics are disclosed in the specification with regard to the scaling of a signal and “may include such factors as volume setting, downstream processing, equalization, effects of various electronics and acoustics and/or acousto-mechanical effects, 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Ma: 20170098456 further in view of Harsch: 20120221329.
Regarding independent claims 1, 8
Ma teaches:
An audio sound system and audio enhancement method thereon, comprising: 
An input to receive input audio content (Ma: ¶ 108-123; Fig 10: input 1006); 
an output configured to provide an audio signal (Ma: ¶ 108-123; Fig 10: output 1007 comprising a loudspeaker); 
at least one playback device configured to convert the audio signal into acoustic signals and to play the acoustic signals in a listening environment, the at least one playback device having one or more playback sensitivity characteristics (Ma: ¶ 28-43, 98-107, 115; Fig 1, 2, 8, 10: the sensitivity of the audio signal to environmental noise comprises at least an audio signal volume, an environmental noise volume, and a frequency dependent volume and equalization characteristics of the speech and other portions of the audio signal, each/any of which operate to adjust an output audio signal and/or volume setting thereof in a frequency dependent manner; furthermore the playback output device in the form of at least the disclosed loudspeaker has inherent sensitivity characteristics as it converts an amplitude of an output signal content  into acoustic energy and thus requires a relationship of amplitude to energy and as such the general recitation of sensitivity of the playback device at least in the form of the disclosed loudspeaker); and 
a processor coupled to the input and to the output (Ma: ¶ 108-123; Fig 10: CPU 1001 in concert with memory 1002, 1003) and configured 
to select a portion of the input audio content to be enhanced relative to other portions of the input audio content (Ma: ¶ 84-97; Fig 7: system determines a speech and non-speech component of an input audio content), 
to calculate a first signal energy value of the selected portion and a second signal energy value of the other portions of the input audio content (Ma: ¶60-75, 89-115; Fig 4, 5, 7: a first metric indicates speech to  non-speech component a second metric indicates a speech to a non-speech component and a noise component the components are disclosed as ratios of a decibel values of audio signal components, further Ma discloses that “any frequency dependent metric that reflects the importance of the frequency bands may be employed,” further still the 
to scale the first and second signal energy values based on the one or more playback sensitivity characteristics of the at least one playback device (Ma: ¶60-75, 89-107; Fig 4, 7, 8, 10: system scales by increase of the speech component with regard to the decrease of the remaining audio as well as decrease of an environmental noise component said scaling disclosed as a frequency dependent process by which a signal output by a loudspeaker is enhanced), 
to calculate an intelligibility metric of the selected signal portion based on the scaled first and second signal energy values and the environmental noise signal (Ma: ¶ 84-97; Fig 7: first and second metrics used to determine an intelligibility of the selected portions for enhancement)
to determine a gain based at least in part upon the intelligibility metric (Ma: ¶ 59-75; Fig 2-5: a target loudness based on intelligibility metrics used to determine a gain to apply to the audio), 
to apply the gain to the selected portion to provide an enhanced signal portion (Ma: ¶ 59-75; Fig 2-5: target loudness used to adjust gain of frequency bands corresponding to speech signal), 
to produce output audio content by combining the enhanced signal portion with the other portions of the input audio content (Ma: ¶ 59-75, 108-123: an enhanced selected portion of the audio signal adjusted in relation to a second, etc. portion of the audio signal for output), and 
to provide the output audio content to the output as the audio signal (Ma: ¶ 59-75, 108-123: output of audio using a loudspeaker). 

In a related field of endeavor Harsch teaches a system and method for speech determination and enhancement comprising a microphone suitable to receive a signal and generate therefrom a speech signal, a reverberant speech signal, and an environmental signal wherein the signals are captured with a microphone or microphones (Harsch: Abstract: ¶ 2-9, 24-39, Fig 1, 2, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a Harsch type microphone or microphones to input speech and/or environmental audio using the Ma taught system and method for improving intelligible sound delivered through speakers of a sound system. The average skilled practitioner would have been motivated to do so for the purpose of managing the clarity of delivered speech and/or dialog in a home theater environment and would have expected predictable results therefrom. 

Regarding independent claim 15
Ma teaches:
An audio sound system and audio enhancement method thereon, comprising 

an input to receive other portions of the input program content signal (Ma: ¶ 84-97; Fig 7: system determines a non-speech component of an input audio content); 
an input to receive an environmental noise signal (Ma: ¶ 84-97; Fig 7: system determines an environmental noise component of an input audio content); 
an output configured to provide an output program content signal (Ma: ¶ 108-123; Fig 10: output 1007 comprising a loudspeaker); 
at least one playback device configured to convert the output program content signal into acoustic signals and to play the acoustic signals in a listening environment, the at least one playback device having one or more playback sensitivity characteristics  (Ma: ¶ 28-43, 98-107, 115; Fig 1, 2, 8, 10: the sensitivity of the audio signal to environmental noise comprises at least an audio signal volume, an environmental noise volume, and a frequency dependent volume and equalization characteristics of the speech and other portions of the audio signal, each/any of which operate to adjust an output audio signal and/or volume setting thereof in a frequency dependent manner; furthermore the playback output device in the form of at least the disclosed loudspeaker has inherent sensitivity characteristics as it converts an amplitude of an output signal content  into acoustic energy and thus requires a relationship of amplitude to energy and as such the general recitation of sensitivity of the playback device at least in the form of the disclosed loudspeaker);
 and 
a processor (Ma: ¶ 108-123; Fig 10: CPU 1001 in concert with memory 1002, 1003), configured to calculate a first signal energy value for the selected signal and a second signal energy value for the other portions of the input program content signal (Ma: ¶60-75, 89-115; Fig 
to scale the first and second signal energy values based on the one or more playback sensitivity characteristics of the at least one playback device (Ma: ¶60-75, 89-107; Fig 4, 7, 8, 10: system scales by increase of the speech component with regard to the decrease of the remaining audio as well as decrease of an environmental noise component said scaling disclosed as a frequency dependent process by which a signal output by a loudspeaker is enhanced), 
to calculate an intelligibility metric of the selected signal portion based on the scaled first and second signal energy values and the environmental noise signal (Ma: ¶ 84-97; Fig 7: first and second metrics used to determine an intelligibility of the selected portions for enhancement)
to determine a gain based at least in part upon the intelligibility metric (Ma: ¶ 59-75; Fig 2-5: a target loudness based on intelligibility metrics used to determine a gain to apply to the audio), 
to apply the gain to the selected portion to provide an enhanced signal portion (Ma: ¶ 59-75; Fig 2-5: target loudness used to adjust gain of frequency bands corresponding to speech signal), 
to produce output audio content by combining the enhanced signal portion with the other portions of the input audio content (Ma: ¶ 59-75, 108-123: an enhanced selected portion 
to provide the output audio content to the output as the audio signal (Ma: ¶ 59-75, 108-123: output of audio using a loudspeaker). 
Ma discusses the receipt and processing of multiple component audio content and as such may be considered to inherently comprise an audio input. Nevertheless Ma is silent regarding the source of the audio, that is, in Figure 10, the input may comprise audio extant within the ram or other memory of the Ma device, perhaps supplied with the device from the manufacturer and as such Ma does not discuss a microphone or other means by which the speech, non-speech and environmental audio components are input to the system whereas the specification as filed is considered to require one or more microphones as the instant recited audio input.
In a related field of endeavor Harsch teaches a system and method for speech determination and enhancement comprising a microphone suitable to receive a signal and generate therefrom a speech signal, a reverberant speech signal, and an environmental signal wherein the signals are captured with a microphone or microphone (Harsch: Abstract: ¶ 2-9, 24-39, Fig 1, 2, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a Harsch type microphone or microphones to input speech and/or environmental audio using the Ma taught system and method for improving intelligible sound delivered through speakers of a sound system. The average skilled practitioner would have been motivated to do so for the purpose of managing the clarity of delivered speech and/or dialog in a home theater environment and would have expected predictable results therefrom. 

Regarding claim 2, 9, 17
Ma in view of Harsch teaches or suggests:
An audio sound system and audio enhancement method thereon wherein the processor is further configured to select the portion of the input audio content as a dialogue portion and to calculate the intelligibility metric as a speech intelligibility metric of the selected dialogue portion relative to the other portions of the input audio content  (Ma: ¶ 59-75, 108-123; Fig 2-5, c5: system selects and operates on dialog in the form of speech, non-speech and noise portions of an input audio to calculate ineligibility and adjust gain based thereon). Examiner has taken official notice which applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: Please see MPEP 2144.03) that the designation of an input signal as dialog for selection of the dialog for particular processing would have comprised an obvious inclusion.

Regarding claim 3, 10, 18
Ma in view of Harsch teaches or suggests:
An audio sound system and audio enhancement method thereon wherein the processor is further configured to select the portion of the input audio content as a dialogue portion based upon at least one of a center channel of the input audio content and a correlated portion of a left and right channel of the input audio content (Ma: ¶ 32-42; 59-75, 108-123; Fig 2-5: system operates with regard to a speech portion of at least a center channel). Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that positioning audio based on a center channel content and/or correlated left/right channel content would have comprised an obvious 

Regarding claim 4, 11, 19
Ma in view of Harsch teaches or suggests:
An audio sound system and audio enhancement method thereon wherein the processor is further configured to calculate a reference intelligibility metric based at least in part upon the input audio content and a reference environment, and to determine the gain based at least in part upon a comparison of the intelligibility metric to the reference intelligibility metric (Ma: ¶ 32-42; 59-75, 84-97; 108-123; Fig 2-5: system determines gain of speech frequency components based on a reference ratio of speech to non-speech loudness values).

Regarding claim 5, 12, 16
Ma in view of Harsch teaches or suggests:
An audio sound system and audio enhancement method thereon further comprising one or more microphones to detect environmental acoustic signals in the listening environment and to provide an environmental noise signal, the processor being further configured to calculate the intelligibility metric of the selected portion relative to a combination of the other portions and the environmental noise signal  (Ma: ¶ 32-42; 59-75, 84-97; 108-123; Fig 2-5, c5: system calculates ration of speech to non-speech components and calculates ratio of speech to non-speech and environmental noise component and adjusts gain for intelligibility based thereon).

Regarding claim 6, 13
Ma in view of Harsch teaches or suggests:
An audio sound system and audio enhancement method thereon comprising an echo canceller coupled to the one or more microphones to reduce the program acoustic signals from the one or more microphones to provide the environmental noise signal. (Harsch: Abstract: ¶ 2-9, 24-39, Fig 1, 2, etc.) Further, Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Applicant’s Admitted Prior Art (AAPA: please see MPEP 2144.03) that echo cancellation for improving intelligibility in an audio signal would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of rendering speech or dialog audio intelligibly in the presence of additional non-speech audio components and/or environmental noise from a far end audio signal benefitting from echo cancellation and would have expected predictable results therefrom.

Regarding claim 7, 14, 20
Ma in view of Harsch teaches or suggests:
An audio sound system and audio enhancement method thereon wherein the processor is further configured to calculate an enhanced intelligibility metric of the enhanced portion relative to the other portions of the input audio content and to determine the gain based at least in part upon the intelligibility metric and the enhanced intelligibility metric. (Ma: ¶ 32-42; 59-75, 84-97; 108-123; Fig 2-5: system calculates first intelligibility metric ratio of speech to non-speech components and calculates second, enhanced intelligibility metric ratio of speech to 

Response to Arguments

Applicant's arguments in concert with amendments filed 11/10/20 with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 over Doc in view of Ma have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ma in view of Harsch.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654